Title: To Benjamin Franklin from Antoine-Alexis Cadet de Vaux, 17 July 1779
From: Cadet de Vaux, Antoine-Alexis
To: Franklin, Benjamin


Monsieur,
ce 17 Juillet 1779
Dans le compte que J’ai rendu (Journal de Paris) de l’acte soutenu au college Mazarin, J’ai cru devoir parler de ce qui vous est relatif, après avoir pris l’attache de M. Barbeu du Bourg.
Je me suis appercu de l’Insuffisance des Expressions pour rendre les sentiments de respect et d’admiration que votre présence inspire, sentiments que personne n’éprouve plus vivement que moi et avec lesquels Je suis Monsieur Votre très humble et très obeissant serviteur
Cadet LE J.
 
Notations: Cadet 17 Juillet 1779. / Mr King, Hotel Vauban Rue de Richelieu
